Citation Nr: 0332625	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1982.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  The Board denied service connection for the cause of the 
veteran's death by decision dated in April 1994.  The 
appellant appealed the Board's decision, which was affirmed 
by the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).  

2.  The Board's April 1994 decision represents the last final 
disallowance of entitlement to service connection for the 
cause of the veteran's death on any basis.  

3.  Private medical evidence received after the Board's April 
1994 decision is essentially duplicative of private medical 
evidence that has already been considered.


CONCLUSION OF LAW

The evidence received subsequent to the Board's April 1994 
decision denying the claim of entitlement to service 
connection for the cause of the veteran's death is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Court, in its decision dated in December 
1994, summarized the pertinent facts in the case as follows:

In this case, the veteran served on 
active duty in the U.S. Army from 
September 1980 to September 1982.  The 
veteran was in a fight during service and 
received a 2 1/2 cm laceration on the 
left side of his forehead which required 
stitches.  On arrival at the hospital, 
the veteran was combative, incoherent, 
and talking obscenities, but he became 
cooperative and he was oriented.  Within 
a year following his discharge, the 
veteran was diagnosed with schizophrenia, 
which was determined to be service 
connected by the BVA in March 1991.  The 
veteran died on January [redacted], 1990.  The 
veteran's death certificate attributed 
the veteran's death to a massive 
intracerebral hemorrhage, suspected 
arteriovenous malformation, and suspected 
aneurysm.  An autopsy confirmed that the 
veteran suffered a massive 
intraventricular hemorrhage as the result 
of a ruptured vascular angiomatous 
malformation at left cerebellar 
hemisphere.  The death certificate also 
stated that schizophrenia contributed to 
death but was not related to the illness 
that caused death.

The appellant's medical expert stated 
that the veteran's service-connected 
schizophrenia was "a material influence 
in accelerating the death," or a 
contributory cause of death.  He opined 
that the head injury which occurred 
during service produced symptoms 
pertaining to vestibulo-cerebellar 
functions which were then documented in 
the veteran's August 12, 1982, report of 
medical history.  However, these theories 
were refuted by an independent medical 
expert (IME) retained by VA.  The IME 
reviewed the veteran's service medical 
records and found nothing about brain 
trauma or loss of consciousness.  He 
found that the 1982 medical history did 
not document any symptomatology 
pertaining to vestibulo-cerebellar 
functions since the veteran denied 
dizziness, fainting spells, epilepsy, or 
fits.  Furthermore, the arteriovenous 
malformation and the schizophrenia were 
independent abnormalities, and there was 
no reason to link these conditions to the 
veteran's head injury during service.  
The IME concluded that the appellant's 
medical expert's opinion was inconsistent 
with acceptable medical principles.

In its decision, the BVA essentially 
adopted its IME's opinion, which 
discussed and refuted all the evidence 
favorable to the appellant's position.  
The appellant was given an opportunity to 
respond to the IME opinion, and the BVA 
considered the appellant's medical 
expert's addendum to his earlier opinion.  
The Board found that the appellant's 
expert's expression of dissatisfaction 
with VA treatment and diagnostic 
procedures did not call into question its 
IME's opinions.  The Court finds there is 
a plausible basis in the record to 
support the BVA's denial of service 
connection for the cause of death.

The appellant contends, in essence, that she has submitted 
new and material evidence to reopen her claim, and that this 
evidence is sufficient to establish service connection for 
the cause of the veteran's death.  After a review of the 
evidence, the Board finds that the evidence is not new and 
material and the claim is denied.

Section 5108 of title 38, United States Code, provides:  "If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  This positive command is accompanied by the 
following prohibition found in 38 U.S.C.A. § 7104(b):  
"Except as provided in section 5108 of this title, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  See Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).

Thus, when an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2002); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  These changes are 
prospective for claims filed on or after August 29, 2001.  As 
the appellant's claim to reopen was filed in July 2000, these 
new regulations pertaining to the adjudication of claims to 
reopen finally denied claims are not applicable in the 
present case.

Of note, the appellant has submitted only one piece of 
medical evidence since the last final denial of her claim.  
The threshold question is whether this medical evidence is 
"new" and "material."  After a careful review, the Board 
concludes that it is "new" to the extent that it has not 
been previously considered; however, it is essentially 
redundant of evidence previously considered.  

Of note, in a September 1991 medical statement, Dr. B.J.J., a 
private physician asserted that:

1.	the veteran had no psychiatric disability prior to 
entering into active duty
2.	he sustained a "brain concussion" in May 1981
3.	he continued to experienced psychiatric symptomatology 
after discharge
4.	his schizophrenia was manifested during service and the 
precipitating factor was the head trauma
5.	he continued to suffer signs and symptoms associated 
with vesticulo-cerebellar functions in service, which 
persisted until his death
6.	a post-service CT scan was negative in September 1989
7.	his death could have been anticipated, irrespective of 
his mental condition
8.	service-connected schizophrenia contributed 
substantially to cause death
9.	his symptomatology was erroneously attributed to mental 
illness and not to an organic central nervous system 
lesion
10.	the veteran had constant anguish and apprehension 
that something was going wrong
11.	hypertension was sufficient to provoke a rupture of 
an angiomatous malformation described in the autopsy
12.	a service-connected condition was of such severity 
as to materially influence and hastened the veteran's 
death

Each of these points was considered and rejected by an 
Independent Medical Expert in a May 1993 opinion.  In a 
December 1993 follow-up report, Dr. B.J.J. asserted that:

a.	the veteran was free of psychopathology when he entered 
into active duty
b.	his attempted suicide was due to factors that took place 
during military duty
c.	the separation examination was negative for a 
psychiatric disorder so another precipitating factor 
could have played a role in the veteran's behavior 
(apparently suggesting that the veteran's behavior was 
due to the in-service head trauma)
d.	neurologic symptoms had their inception in military 
service
e.	no neurological symptoms were shown prior to active duty
f.	a 1989 CT scan was negative
g.	VA failed to follow-up on the normal CT scan, despite 
the fact that his symptoms were getting worse
h.	other available testing was not performed, which 
constitutes an act of negligence by omission
i.	there are various types of vascular malformations and 
vascular tumors (several listed)
j.	there was no pathologic confirmation of the vascular 
lesion causing the fatal outcome
k.	VA acted negligently failed to properly treat the 
veteran's symptomatology; therefore, his death was 
related to military service

By decision dated in April 1994, the Board considered these 
statements, in addition to the other medical evidence 
associated with the claims file, and denied the appellant's 
claim for cause of death.  As noted above, the Board's 
decision was affirmed by the Veteran's Claims Court by 
decision dated in December 1994.

There was no further follow-up after the Veterans Claims 
Court decision until May 1999, when the appellant submitted 
correspondence requesting that the Board's April 1994 
decision be reconsidered.  As a basis for her motion, she 
submitted a letter dated in April 1999 from Dr. B.J.J., the 
same private physician who had addressed the issue in 1991 
and 1993.  By decision dated in May 1999, the Motion for 
Reconsideration was denied.  

In July 2000, she sought to reopen her claim and again 
submitted the April 1999 medical statement.  Specifically, in 
a "Summary Medical Report" dated in April 1999, Dr. B.J.J., 
indicated the following:

i.	the veteran was free of previous psychopathology or 
neurologic condition before he entered onto active duty
ii.	he suffered a "significant" head trauma in May 1981, 
resulting in an open wound scalp laceration and 
interruption to neurologic functioning
iii.	gradual mental derangement ensured in the following 
months and continued after military discharge
iv.	the veteran developed high blood pressure and headaches, 
associated with exacerbation of a mental disorder
v.	VA medical care was careless, negligent
vi.	a CT was negative in 1989
vii.	the veteran died in January 1990 of a massive 
intracranial hemorrhage secondary to an angiomatous 
lesion
viii.	VA physicians failed to consider an organic brain 
disorder as a cause of the veteran's psychiatric 
symptoms
ix.	VA medical care was substandard, careless, and negligent
x.	VA medical care caused compensable harm by failing to 
use available testing and treatment

After a review claims file, it is clear to the Board that the 
opinions offered by the private physician in April 1999 are 
is essentially the same as the statements he previously made 
in 1991 and 1993, and which have already been addressed and 
rejected by an IME opinion dated in May 1993, considered by 
the Board in its April 1994 decision, and addressed by the 
Veterans Claims Court in its December 1994 decision.

As an example, the September 1991 statement identified by the 
number "1" in this decision is the same as the December 
1993 statement identified by the letter "a" and as an "i" 
in the April 1999 statement.  This observation can be made 
about nearly every statement contained in the April 1999 
submission.  Dr. B.J.J. noted in each instance that the 
veteran suffered a head trauma while on active duty (2, c, d, 
ii), that he experienced psychiatric problems which continued 
after military separation (3, d, iii), that the veteran's 
psychiatric disability was related to hypertension which in 
turn was related to the angiomatous malformation which 
ruptured and caused his death (5, 10, i, iv), that he should 
have received follow-up testing after a negative CT scan in 
1989 (6, h, vi, x), that he received substandard medical care 
from VA (7, k, ix), that an organic brain disorder was not 
considered as the cause of the veteran's signs and symptoms 
(9, j, viii), and that the negligent/careless/substandard 
care was ultimately related to the veteran's death (12, k, 
x).  

After careful review of the April 1999 statement as compared 
to the previously-submitted statements, the Board finds that 
the assertions contained therein are identical, or nearly so, 
to the previous statements and are, therefore, merely 
cumulative or redundant of evidence already of record.  The 
Veterans Claims Court has held that where "the Board has 
determined that newly presented evidence is cumulative of 
previously considered evidence and thus is not 'new' for 
purposes of reopening a claim, that should end the Board's 
analysis of whether the evidence is 'new and material'."  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999); see 
Smith (Russell) v. West, 12 Vet. App. 312, 314 (1999) (if 
"evidence is not new, the inquiry ends").  Section 3.156(a) 
"requires that the newly submitted evidence cannot have been 
previously submitted to agency decisionmakers and that it 
cannot be either cumulative or redundant."  Smith (Russell), 
supra; Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see 
38 C.F.R. § 3.156(a).  Since the evidence added to the record 
since the Board's decision of April 1994 is not "new," the 
claim must be denied. 

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

By a letter dated April 8, 2002, the RO notified the 
appellant about her rights in the VA claims process.  She was 
informed of the evidence necessary to establish that a 
veteran's death is service-connected.  She was told that VA 
would assist her in obtaining any private medical records 
that would support her claim.  In a statement dated April 12, 
2002, the appellant replied that all the evidence was already 
in the claims folder.  In May 2002, the RO notified the 
appellant that the evidence she had submitted was not new and 
material and that her claim for service connection for the 
cause of death remained denied.  She was provided with a copy 
of a decision dated in May 2002 which provided an analysis of 
the facts in this case and explained why the statement from 
Dr. B.J.J. did not constitute new and material evidence.  In 
September 2002, the RO provided the appellant and her 
representative with a Statement of the Case with set forth 
all pertinent regulations, including the provisions of 
38 C.F.R. § 3.159.  The RO explained that the statement from 
Dr. B.J.J. did not constitute new and material evidence 
because it essentially duplicated evidence which had 
previously been considered; that it was merely cumulative or 
redundant.  In August 2003 the RO sent the appellant a letter 
with an attached information sheet entitled "What the 
Evidence Must Show."  The appellant thereafter requested 
that her case be sent to the Board for a decision.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for the cause of the 
veteran's death is not reopened and the benefit sought on 
appeal is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



